GAS 245D (Rev. 09/11) Judgment in a Criminal Case for Revocations

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

 

 

 

 

UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
) (For Revocation of Probation or Supervised Release)
v. )
)
Bobby Joe White, Jr. ) Case Number: 4:14CR00021-1
)
) USM Number: 1883 1-021
Laura G. Hastay
Defendant’s Attorney
THE DEFENDANT:
] admitted guilt to violations of mandatory and standard conditions of the term of supervision.
L] was found in violation of condition(s) after denial of guilt.
The defendant is adjudicated guilty of these violations:
Violation Number Nature of Violation Violation Ended
1 The defendant failed to refrain from unlawful use of a controlled substance May 4, 2019
(mandatory condition).
2 The defendant failed to refrain from unlawful use of a controlled substance July 17, 2019
(mandatory condition).
3 The defendant failed to notify the probation officer ten days prior to a change in October 11, 2019

residence or employment (standard condition).

The defendant is sentenced as provided in pages 3 through _7_ of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

(] The defendant has not violated and is discharged as to such violation.

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the Court and United States Attorney of material changes in economic circumstances.

March 19, 2020
Last Four Digits of Defendant’s Soc. Sec. No: 8543 Date of Imposition of Judgment

Jetovtreg

Defendant’s Year of Birth: 1972 4
oes Signature of Judge

City and State of Defendant’s Residence:

William T. Moore, Jr.
Jesup, Georgia Judge, U.S. District Court

 

Name and Title of Judge

filrtt lt Jf, BOLO

 

Date
GAS 245D (Rev. 09/11) Judgment in a Criminal Case for Revocations

 

Judgment— Page 2 of 7

DEFENDANT: Bobby Joe White, Jr.
CASE NUMBER: 4:14CR00021-1
ADDITIONAL VIOLATIONS
Violation Number Nature of Violation Violation Ended
4 The defendant failed to report to the probation officer as directed by the court or December 5, 2019

probation officer (standard condition).

5 The defendant failed to pay a fine or restitution obligation in accordance with January 27, 2019
the schedule of payments set forth by the court (mandatory condition).
GAS 245D (Rev. 09/11) Judgment in a Criminal Case for Revocations

 

 

Judgment— Page 3 of 7

DEFENDANT: Bobby Joe White, Jr.
CASE NUMBER: 4:14CR00021-1

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a

total term of: 6 months as to each of Count | and Count 2, to be served concurrently.

(1) ‘The Court makes the following recommendations to the Bureau of Prisons:

{ The defendant is remanded to the custody of the United States Marshal.

1 ‘The defendant shall surrender to the United States Marshal for this district:

O at O am. © p.m. on

 

O —asnotified by the United States Marshal.

() The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

0 before 2 p.m. on

 

O) asnotified by the United States Marshal.

O _asnotified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

, with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL
GAS 245D (Rev. 09/11) Judgment in a Criminal Case for Revocations

 

Judgment— Page 4 of 7

DEFENDANT: Bobby Joe White, Jr.
CASE NUMBER: 4:14CR00021-1

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of: 18 months as to each of Count | and Count 2,
to be served concurrently.

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from

the custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter, as determined by the court.

O

Bz

Oo OQ

The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, ifapplicable.)

The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if applicable.)
The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides,
works, is a student, or was convicted of a qualifying offense. (Check, if applicable.)

The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)
If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with the

Schedule of Payments sheet of this judgment.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional

conditions on the attached page.

1)
2)
3)
4)
5)

6)
7)

8)
9)

10)

11)
12)

13)

14)

STANDARD CONDITIONS OF SUPERVISION

the defendant shall not leave the judicial district without the permission of the court or probation officer;
the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

the defendant shall support his or her dependents and meet other family responsibilities;

the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
acceptable reasons;

the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled
substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;

the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
a felony, unless granted permission to do so by the probation officer;

the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of
any contraband observed in plain view of the probation officer;

the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer,

the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
permission of the court; and

as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal
record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
defendant’s compliance with such notification requirement.

any possession, use, or attempted use of any device to impede or evade drug testing shall be a violation of supervised release.
GAS 245D (Rev. 09/11) Judgment in a Criminal Case for Revocations

 

Judgment— Page 5 of 7
DEFENDANT: Bobby Joe White, Jr.
CASE NUMBER: 4:14CR00021-1

SPECIAL CONDITIONS OF SUPERVISION

1. The defendant shall participate in a program of testing for drug and alcohol abuse. Further, the defendant shall
not tamper with any testing procedure.

2. The defendant shall participate in a program of treatment for drug and alcohol abuse. The costs of treatment shall
be paid by the defendant in an amount to be determined by the probation officer, based on ability to pay or availability

of third-party payment.

3. The defendant shall submit his person, property, house, residence, office, papers, vehicle, computers (as defined
in 18 U.S.C. § 1030(e)(1)), or other electronic communications or data storage devices or media, to a search
conducted by the United States Probation Officer at a reasonable time and in a reasonable manner, based upon
reasonable suspicion of contraband or evidence of a violation of a condition of release; failure to submit to a search
may be grounds for revocation. The defendant shall warn any other occupants that the premises may be subject to
searches pursuant to this condition.

ACKNOWLEDGMENT

Upon finding of a violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and-or (3) modify the conditions of supervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.

(Signed)

 

 

Defendant Date

 

 

U.S. Probation Officer/Designated Witness Date
GAS 245D (Rev. 09/11) Judgment in a Criminal Case for Revocations

 

Judgment— Page 6 of 7
DEFENDANT: Bobby Joe White, Jr.

CASE NUMBER: 4:14CR00021-1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Trafficking Act Assessment Fine Restitution
TOTALS $ $ $ $11,702 (reimposed)
O The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.
& The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise

in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
paid before the United States is paid.

Name of Payee Total Loss* Restitution Ordered Priority or Percentage
Sea Island Bank $3,197 27%

Biomat USA Savannah 0

Plasma Donation Center $8,255 1%
Jonathan Pawlowski $250 2%
TOTALS $11,702

O _sRestitution amount ordered pursuant to plea agreement $

& The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

© The court determined that the defendant does not have the ability to pay interest and it is ordered that:
0 the interest requirement is waived forthe fine O restitution.

© theinterest requirement forthe O fine OO _ restitution is modified as follows:

(1  Thecourt determined that the defendant is © indigent ( non-indigent under the Justice for Victims of Trafficking Act of 2015.

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
GAS 245D (Rev. 09/11) Judgment in a Criminal Case for Revocations

 

Judgment— Page 7 of 7
DEFENDANT: Bobby Joe White, Jr.

CASE NUMBER: 4:14CR00021-1

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A © Lump sum payment of $ due immediately, balance due

O_~—snot later than , Or
O inaccordancewith O C, O D E,or 0 F below; or

B (CO Payment to begin immediately (may be combined with oO Cc, QO OD,or OF below); or

C CO Payment in equal ____ (eg., weekly, monthly, quarterly) installments of over a period of
(e.g., months or years), to (e.g., 30 or 60 days) after the date of this judgment; or
D & Payment in equal monthly ___(e.g., weekly, monthly, quarterly) installments of $366 over a period of

17 months (e.g., months or years),to commence__30 days __(e.g., 30 or 60 days) after release from imprisonment
to a term of supervision; or

E (© Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F ( Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.

Pursuant to 18 U.S.C. § 3572(d)(3), the defendant shall notify the Court of any material change in the defendant’s economic circumstances
that might affect the defendant’s ability to pay the fine.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Oo Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount, anc
corresponding payee, if appropriate.

Oo The defendant shall pay the cost of prosecution.
The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
